Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakurai et al., WO 2016/068138.
	To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent Application Publication No. 2017/0313728 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
	Applicant is referred to Table 1, synthesis Examples 1-4, and paragraph [0310] where several permutations of the prior art composition are summarized.  Each of the compounds prepared according to the synthesis examples, Compounds 1 to 4, correlates with claimed organosilicon compound (A2), and tetraethoxysilane with claimed component (b1).  These exemplifications admittedly do not employ a carboxylic acid in any capacity but it is noted that carboxylic acids are mentioned in [0310] as alternatives to the organoaluminum catalyst identified in the table.  It is the Examiner’s position that a practitioner of the invention outlined in that disclosure would immediately envisage other similarly-constituted compositions, but where another catalyst, such as acetic acid, replacing the aluminum alkoxide chelate complex.  Concerning claim 2, structural homologues of the siloxane components prepared in the synthesis examples where ethoxy moieties replace the methoxy hydrolysable groups would, likewise, be readily apparent to one having ordinary skill.  At the very least, the Examiner would submit that these alternatives to the exemplified embodiments would be prima facie obvious.  Indeed, ethoxy and methoxy groups are recited together almost universally in the context of disclosing condensation-curable organopolysiloxane-based compositions.
	As for claims 3 and 9, it is easily verified mathematically that the limitations set forth in each of these claims are satisfied by the compositions summarized in Table 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al., WO 2016/068138 in view of Ozaki et al., U.S. Patent Application Publication No. 2014/0356309.
Paragraph [0310] only mentions acetic acid in association with the organic acid embodiment of suitable prior art catalysts (d).  However, the prior art makes clear that various other carboxylic acids also have utility in the context of promoting the condensation of organosilicon compounds bearing hydroxyl/hydrolysable groups.  See, for instance, [0057] of Ozaki where there is presented a rather comprehensive list of exemplary carboxylic acid catalysts.  Listed alongside acetic acid are (un)saturated  dicarboxylic acids including maleic- and fumaric acid, succinic acid, malonic acid, etc.  The courts have ruled that, “it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances.” In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; “the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious.” In re Font, 213 USPQ 532.  Ozaka, the Examiner would contend, suggests that the dicarboxylic acids embraced within the subject matter of claims 6 to 8 are functional equivalents of acetic acid in the context of carrying out condensation reactions involving organosilicon compounds featuring silicon-bound hydrolysable groups.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The maximum amount of the catalyst advocated in [0313] is half the minimum quantity of a carboxylic acid stipulated by claim 4.
U.S. Patent # 4,486,567 is cited as being of interest for its description of a synthetic approach for chain lengthening a polydiorganosiloxane that involves reacting together polydiorganosiloxanes bearing silanol groups at one, and both, ends in the presence of a combination of a quaternary ammonium carboxylate and a carboxylic acid.  There is, however, no compound adhering to formula (b1) mentioned nor would the incorporation of a corresponding material be obvious since the stated intent is not to crosslink the linear polymer but rather chain-extend it.  Ota et al., U.S. Patent Application Publication No. 2014/0288246 is also noteworthy for its description of a composition (abstract) comprising a diorganosiloxane capped at one end with an alkoxysilyl group, a diorganosiloxane capped at both ends with an alkoxysilyl group, an aryl group-substituted alkoxysilane, and a catalyst.  A carboxylic acid is not among the catalyst candidates mentioned in [0062] but, on the other hand, tin-based catalysts are said to be preferred.   In this connection, Weissenbach, U.S. Patent Application Publication No. 2014/0282024, teaches that tin catalysts are toxic/environmentally unfriendly and advocates using carboxylic acids  as a replacement for this class of compound in the context of condensing organosilicon compounds bearing hydroxyl/hydrolysable groups.  The Examiner had considered combining the teachings of Ota and Weissenbach but the former requires the silane compound to be aryl substituted whereas the claims confine (b1) to silane compounds having bound thereto C1-5 hydrocarbon chains.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 1, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765                                                                                                                                                                                                        01